DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-20 were cancelled in a preliminary amendment, and claims 21-50 added. Claims 21-50 are pending.

Claim Objections
Claim 40 is objected to because of the following informalities: the claim recites a dependency on claim 11, which has been cancelled. It is believed the claim should depend on claim 31. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the term “computer-readable medium” recited in the claims covers signals per se, which fails to fall within the four categories of invention. The claims should be amended to recite “non-transitory 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azizi et al. (US Patent Application Publication 2019/0364492; hereinafter Azizi) in view of Chun et al. (US Patent Application Publication 2017/0171878; hereinafter Chun).
Regarding claims 21, 31 and 41 Azizi discloses a method performed by a station (STA), an apparatus of a STA, and a computer-readable medium including instructions which, when executed by a processor, cause the processor to perform operations for controlling a station in a wireless local area network, the instructions comprising instructions to:
monitoring a discovery channel within an unlicensed frequency band for discovery information formatted according to a first technology standard supported by the STA (paragraphs 0325-0327, 0403, 0451; wherein the UEs monitor a discovery channel for a first radio access technology (RAT), and the discovery channel may be on an unlicensed band, such as WiFi); and
receiving, via the discovery channel, the discovery information from at least a first AP (paragraphs 0304-0305, 0336; wherein the discovery channel may include the signals that contain the discovery information), the discovery information indicating at least a first Basic Service Set (BSS) managed by the first AP on a first operating channel (paragraphs 0372-0381; indicating a service set, for example, that indicates the network of access points).
Azizi does not explicitly disclose, but Chun in the same field of endeavor discloses a 6 Gigahertz (GHz) unlicensed band (paragraph 0430; wherein the 802.11 system (also taught in Azizi) can also operate in the 6 GHz band). Therefore, it would have been obvious to modify the teachings of Azizi by including the 6 GHz, as in Chun, (Azizi: paragraph 0417).
Regarding claims 22, 32 and 42 the modified Azizi discloses the method of claim 21, the apparatus of claim 31 and the computer-readable medium of claim 41, wherein the discovery information includes service set identifier (SSID) information and corresponding operating channels utilized by the first AP (Azizi: paragraphs 0372-0381; SSID, and channels).
Regarding claims 23, 33 and 43 the modified Azizi discloses the method of claim 21, the apparatus of claim 31 and the computer-readable medium of claim 41, wherein monitoring the discovery channel includes obtaining the discovery information on the discovery channel to avoid active or passive scanning on other channels within the unlicensed frequency band (Azizi: paragraphs 0325-0327, 0333; wherein the discovery information is scanned for in the discovery channel avoiding other channels).
Azizi does not explicitly disclose, but Chun in the same field of endeavor discloses a 6 Gigahertz (GHz) unlicensed band (paragraph 0430; wherein the 802.11 system (also taught in Azizi) can also operate in the 6 GHz band). Therefore, it would have been obvious to modify the teachings of Azizi by including the 6 GHz, as in Chun, band in the unlicensed bands in order to increase range of discovery signals (Azizi: paragraph 0417).
Regarding claims 24, 34 and 44 the modified Azizi discloses the method of claim 21, the apparatus of claim 31 and the computer-readable medium of claim 41, wherein the first technology standard is IEEE 802.11ax or a later amendment to IEEE 802.11 (Azizi: paragraphs 0289, 0307, 0427; 802.11 protocols).
Regarding claims 25, 35 and 45 the modified Azizi discloses the method of claim 21, the apparatus of claim 31 and the computer-readable medium of claim 41, wherein the discovery channel is shared by devices that implement the first technology standard and a second technology standard not supported by the STA (Azizi: paragraphs 0307, 1172), the method further comprising: disregarding a second discovery message formatted according to the second technology standard (Azizi: paragraph 1172, unsupported RAT’s data is not provided).
Regarding claims 26, 36 and 46 the modified Azizi discloses the method of claim 21, the apparatus of claim 31 and the computer-readable medium of claim 41, wherein a location of the discovery channel is predetermined within the frequency band and specified by the first technology standard (Azizi: paragraphs 0325-0327; RAT specific operating channel).
Azizi does not explicitly disclose, but Chun in the same field of endeavor discloses a 6 Gigahertz (GHz) unlicensed band (paragraph 0430; wherein the 802.11 system (also taught in Azizi) can also operate in the 6 GHz band). Therefore, it would have been obvious to modify the teachings of Azizi by including the 6 GHz, as in Chun, band in the unlicensed bands in order to increase range of discovery signals (Azizi: paragraph 0417).
Regarding claims 27, 37 and 47 the modified Azizi discloses the method of claim 21, the apparatus of claim 31 and the computer-readable medium of claim 41, wherein receiving the discovery information comprises receiving a broadcast discovery message on the discovery channel (Azizi: paragraphs 0353, 0355; discovery information broadcasted).
Regarding claims 28, 38 and 48 the modified Azizi discloses the method of claim 21, the apparatus of claim 31 and the computer-readable medium of claim 41, wherein receiving the discovery information comprises receiving the discovery information according to a first periodic interval (Azizi: paragraphs 0307-0308, 0325-0327; specific time periods).
Regarding claims 29, 39 and 49 the modified Azizi discloses the method of claim 21, the apparatus of claim 31 and the computer-readable medium of claim 41, wherein the discovery information includes at least one member selected from a group consisting of service set identification (SSID) information, operating parameters for the first operating channel, wireless service capabilities of the first AP, a list of supported protocols, and a list of other channels being utilized by the first AP (Azizi: paragraphs 0372-0380; SSID, parameters and metrics, capability information, among others; please note that the claim requires only one of the listed elements for the claim to be met).
Regarding claims 30, 40 and 50 the modified Azizi discloses the method of claim 21, the apparatus of claim 31 and the computer-readable medium of claim 41, further comprising: tuning to the first operating channel; and establishing a wireless association with the first BSS managed by the first AP on the first operating channel (Azizi: paragraphs 0302, 0330-0332, 0349; scanning and connecting to a network node).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2017/00170937 to Chun et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466